         Case 1:20-cr-00213-MKV Document 70 Filed 05/29/20 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 UNITED STATES OF AMERICA,                                           DATE FILED: 5/29/2020
                    -against-

 JULIO OZUNA, NAZEEM FRANCIS,                                 1:20-cr-00213 (MKV)
 JONATHAN COLON, PRINCE GAINES,
                                                                     ORDER
 ERICK OLEAGA, KHALIL SUGGS, and
 VICTOR MARTINEZ,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       As the Court previously ordered on April 24, 2020, the Initial Conference in this case is

scheduled to take place telephonically on June 3, 2020 at 11:00AM. The conference can be

accessed by dialing 888-278-0296 and entering access code 5195844.



SO ORDERED.


                                                    _________________________________
Date: May 29, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
